Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Priority
Applicant’s unintentionally missing priority from provisional application (62334480) on ADS dated 11/05/2018, is acknowledged. The ADS filed 12/16/2020 properly claims priority to international application (PCT/CA2017/050568) filed 05/11/2017 which subsequently claims priority to the provisional application (62334480) filed 05/11/2016 within 12 months.
Accordingly , priority claimed on 371 of international PCT application (PCT/CA2017/050568) is acknowledged.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome drawing objection previously set forth in non-final office action dated 01/25/2021. Therefore, the objection has been withdrawn.
Applicant’s amendment to claims 4, 8, 14 and 19 and 21 has overcome each and every claim objection previously set forth in non-final office Action dated 01/25/2021. Therefore, the objection has been withdrawn.
The applicant originally submitted claims 1-20 in the application. In the present response, the applicant amended claims 1, 4-5, 8, 12, 14-16 and 19-20, added new claim 21 and cancelled claims 2-3, 11 and 17-18. 
Accordingly, claims 1, 4-10, 12-16 and 19-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/16/2021, with respect to rejection of claim 1 under 35 U.S.C. 102 (a)(1) and claim 12 under 35 U.S.C. § 103 have been fully considered. 
Applicant argues that combination of the asserted references fails to disclose each and every element and limitation of independent claims 1, 12 and the new claim 21.
a wall assembly having a board fastening system adapted to fasten to the circuit board and to form a hermetic seal between the spray chamber and the exposed cooling surface of the computer processor” in the context where “the wall assembly and the lid are distinct and separate parts”.
In other words, the problem of incorporating of the frame in Campbell is solved by annular shape of the frame. Therefore, adding the mounting arms from Matte to Campbell’s frame would be useless from the standpoint of Campbell’s disclosure. 
Accordingly; applying the board fastening system especially to the walls is not obvious in view of Matte which brings significant technical advantage. A person skilled in the art would not combine Campbell with Matte.
Examiner respectfully disagrees, the combination of Campbell with Matte is proper as Campbell would benefit from enhanced securing means that Matte provides.
Contrary to applicant’s assertion, Matte has a cover 160 and a wall assembly (side walls of 100) that are distinct and separate elements.
Campbell provides all of the limitations of independent claims 1, 12 and 21, except the mounting arms connected to the component carrier 216. Although Campbell [0037] mentions that frame 220 is connected to component carrier 216, however he does disclose the type of connection.
Matte provides Campbell with the type of connection being mounting arms.
One of ordinary skilled in the art would have been appraised learning from teachings of Matte and enhancing securing means of Campbell. 
According, the Examiner submits that combination of Campbell with Matte is proper combination as Campbell would benefit from an enhanced securing means that Matte provides.   

Claim Objections
Claims 12 and 15 are objected to because of the following informalities lack of antecedent informalities: 
● In Claim 12, Line 6, “a spray chamber” should be changed to read - - the spray chamber - -.
the enclosure” should be changed to read - - an enclosure - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 4-9 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Campbell et al (US 2008/0037221) in view of Matte et al (US 2017/0245394).
Regarding Claim 1, Campbell (In Figs 2-4) discloses a spray chamber (spray chamber within 220/222, ¶ 45, II. 3-9) for cooling a computer processor (212) on a circuit board (216), the spray chamber comprising:  
- a wall assembly (220) for sealable mounting on an exposed cooling surface (211), (¶ 37,  II. 1-5) of the computer processor (212) defining an enclosure (enclosure within 220) having a top and a bottom opening (Fig 2) which opens on the exposed cooling surface (211) of the computer processor (212), and 
- a lid (240) for covering the top opening of the wall assembly (220) in a sealable manner (¶ 48, II. 1-5), the lid having a nozzle (400) which sprays coolant (coolant, ¶ 53, II. 2-6) that impinges on the exposed cooling surface of the computer processor (212), the wall assembly (220) and the lid (240) being distinct and separate parts which together form the spray chamber (Fig 2), and to form a hermetic seal between the spray chamber (spray chamber within 220/222) and the exposed cooling surface (211) of the computer processor (212), (Fig 2).

Instead Matte (In Fig 1) teaches wherein the wall assembly (side walls of 100) having a board fastening system (110, ¶ 50, II. 22-24) adapted to fasten to the circuit board (circuit board, ¶ 50, II. 22-24) and, wherein the board fastening system (110) comprises mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting mechanism of the circuit board (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
Regarding Claim 4, Campbell in view of Matte discloses the limitations of claim 1, however Matte (In Fig 1) further teaches wherein the heatsink mounting mechanism (110) comprises a standardized screw hole pattern (slots in mounting means 110) which is a part of an Independent Loading Mechanism (ILM) (Fig 1) thereby the mounting arms are compatible with the ILM (Fig 1).
Regarding Claim 5, Campbell in view of Matte discloses the limitations of claim 4, however Matte (In Fig 1) further teaches wherein the circuit board (circuit board, ¶ 50, II. 22-24) comprises a central processing unit socket (socket, ¶ 41, II. 11-19) that comprises the ILM (Fig 1).
Regarding Claim 6, Campbell in view of Matte discloses the limitation of claim 1, however Campbell (In Figs 2-4) further discloses wherein the spray chamber (spray chamber within 220/222, ¶ 45, II. 3-9) further comprising a lid fastening system (245, ¶ 47, II. 1-5) adapted to fasten and to form a hermetic seal (¶ 36, II. 5-9) between the wall assembly (220) and the lid (240).
Regarding Claim 7, Campbell in view of Matte discloses the limitation of claim 1, however Campbell (In Figs 2-4) further discloses wherein the nozzle (400) comprises more than one nozzle (400) arranged according to an array pattern (Fig 4).
Regarding Claim 8, Campbell in view of Matte discloses the limitation of claim 1, however Campbell (In Figs 2-4) further discloses wherein the spray chamber (spray chamber within 220/222, ¶ 45, II. 3-9) further comprising an inlet (259) adapted to receive the coolant (coolant, ¶ 53, II. 2-6) and a chamber outlet (248) adapted to allow outflow of the coolant from the spray chamber (Fig 3).
Regarding Claim 9, Campbell in view of Matte discloses the limitation of claim 8, however Campbell (In Figs 2-4) further discloses wherein the inlet (259) and the outlet (248) are located in the lid (240).
Regarding Claim 21, Campbell (In Figs 2-4) discloses a method for cooling a computer processor (212) on a circuit board (216), the method comprising: defining an enclosure (enclosure within 220) having a top opening and a bottom opening which opens on the exposed cooling surface (211) of the computer processor (212); and 
- sealably (¶ 37,  II. 1-5) mounting a lid (240), distinct and separate from the wall assembly (220), (Fig 2), for covering the top opening of the wall assembly, the lid (240) having a nozzle (400) ; and
 - with the nozzle (400), spraying coolant (coolant, ¶ 53, II. 2-6) that impinges on the exposed cooling surface (211) of the computer processor (212), (Fig 2).
- sealably (¶ 37,  II. 1-5) mounting a wall assembly (220) with a board fastening system (system connecting 220 with 216, ¶ 37, II. 11-14) on an exposed cooling surface (211) of the computer processor (212), and the board fastening system being adapted to fasten to the circuit board (216) and to form a hermetic seal (¶ 37, II. 1-5) between the enclosure (enclosure within 220) and the exposed cooling surface (211) of the computer processor (212).
However Campbell does not disclose wherein the board fastening system comprising mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Campbell in view of Matte and further in view of Cheng et al (US 2012/0026745).
Regarding Claim 10, Campbell in view of Matte discloses the limitation of claim 9, however Campbell as modified does not disclose wherein the outlet is located in the wall assembly.
Instead Cheng (In Fig 8) teaches wherein the outlet (313) is located in the wall assembly (315).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte and further with Cheng with outlet located in the wall assembly to benefit from overcoming uneven heat dissipation effect drawback by minimizing adverse effect of gravity pull due to a shorter distance and allowing increasing pressure in the vaporization chamber making coolant flow out of the vaporization chamber through the outlet (Cheng, ¶ 43, II. 11-24).
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell in view Matte and further in view of Hou (2016/0037680).
Regarding Claim 12, Campbell (In Figs 2-4) discloses 
- a spray chamber (spray chamber within 220/222, ¶ 45, II. 3-9) comprising a wall assembly (220) and a lid (240), which are distinct and separate parts (Fig 2) which together define a spray chamber (spray chamber within 
However Campbell does not disclose wherein the wall assembly having a board fastening system adapted to fasten to the circuit board, the board fastening system comprising mounting arms that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board.
Instead Matte (In Fig 1) teaches wherein the wall assembly (side walls of 100) having a board fastening system (110, ¶ 50, II. 22-24) adapted to fasten to the circuit board (circuit board, ¶ 50, II. 22-24), the board fastening system (110) comprising mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
However Campbell as modified does not disclose;
- a pump for pumping a coolant; 
- a heat rejection unit where the coolant can release heat;
- coolant - circulation assembly for transporting the coolant through the pump, the spray chamber and the heat rejection unit.
Instead Hou (In Figs 1A-1C) teaches; 
- a pump (113) for pumping a coolant (coolant, ¶ 24, II. 1-6); 

- coolant - circulation assembly (116/117/118) for transporting the coolant (coolant, ¶ 24, II. 1-6) through the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte and further with Hou with a pump for pumping coolant and a heat rejection unit for transporting the coolant through the pump, the spray chamber and the heat rejection unit to benefit from dissipating heat generated by high power chip, especially having a heat flux of 350 W/cm² (Hou, ¶ 3, II. 1-6).
Regarding Claim 13, Campbell in view Matte and further in view of Hou discloses the limitations of claim 12, however Hou (In Figs 1A-1C) further teaches wherein the coolant-circulation assembly (116/117/118), the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114) form a closed-loop (Figs 1A-1C) for transporting the coolant (coolant, ¶ 24, II. 1-6).
Claims 14-16, 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Campbell in view of Matte further in view of Hou and further in view Cheng (2012/0026745).
Regarding Claim 14, Hou in view of Campbell discloses the limitations of claim 13, however Hou as modified does not disclose where the cooling system further comprising a reservoir for holding the coolant, the reservoir being integrated in the closed-loop.
Instead Cheng (In Fig 6) teaches where the cooling system (2) further comprising a reservoir (61) for holding coolant (vapor coolant, ¶ 40, II. 6-9), the reservoir being integrated in the closed-loop (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Campbell with Matte further with Hou and further with Cheng with a reservoir integrated in the closed loop to benefit from yielding higher condensing efficiency (Cheng, ¶ 40, II. 10-14).
Regarding Claim 15, Campbell in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 14, however Campbell (In Figs 2-4) further discloses wherein the spray chamber (spray chamber within 220/222, ¶ 45, II. 3-9) comprises: 
- the wall assembly (220) for sealable mounting on an exposed cooling surface (211, ¶ 23, II. 1-7) of the computer processor (212) defining the enclosure (enclosure within 222) having a top opening and a bottom opening which opens on the exposed cooling surface of the computer processor (¶ 25, II. 11-14); and 
- the lid (240) for covering the top opening of the wall assembly in a sealable manner (¶ 48, II. 1-5), the lid (240) having a nozzle (400) which sprays the coolant (coolant, ¶ 53, II. 2-6) that impinges (¶ 25, II. 11-14) on the exposed cooling surface (211) of the computer processor (212).
Regarding Claim 16, Campbell in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 15, however Hou (In Figs 1A-1C) further teaches wherein the lid (107) further comprises a lid reservoir (112) where the coolant is accumulated and pressurized by the pump (113, ¶ 27, II. 6-8).
Regarding Claim 19, Campbell in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 15, however Matte (In Fig 1) further teaches wherein the heatsink mounting mechanism (110) comprises a standardized screw hole pattern (slots in mounting means 110) which is a part of the Independent Loading Mechanism (ILM) thereby (Fig 1) the mounting arms are compatible with the ILM (Fig 1).
Regarding Claim 20, Campbell in view of Matte further in view of Hou and further in view of Cheng discloses the limitations of claim 19, however Matte (In Fig 1) further teaches wherein the circuit board (circuit board, ¶ 50, II. 22-24) comprises a central processing unit socket (socket, ¶ 41, II. 11-19) that comprises the ILM (Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835